Exhibit 10.4

 

FORM OF SUPPLEMENTAL EMPLOYEE GRANTOR TRUST ENROLLMENT AGREEMENT

 

This agreement (“Agreement”) is made the              day of
                    , 2005, between                                         
                     (the “Employee”), the person, if any, to whom the Employee
is legally married (the “Employee’s Spouse”), Altria Corporate Services, Inc.
(“ALCS”) and those affiliates of ALCS set forth on Exhibit B (the “Company”) by
whom the Employee is or has been employed.

 

Introduction

 

The Company has established and maintained the Benefit Equalization Plan and the
Supplemental Management Employees’ Retirement Plan (the “Supplemental Plans” or
the “Plans”).

 

Previously the Employee, the Employee’s Spouse and the Company entered into one
or more Employee Grantor Trust Enrollment Agreements (the most recent of which,
including any amendments thereto, is hereinafter referred to as the “Original
Enrollment Agreement”) providing for payments to or on behalf of the Employee by
the relevant participating employer or employers in discharge of their
respective obligations under the Supplemental Plans, such payments to be made to
an Employee Grantor Trust established by the Employee (the “Trust”). The parties
wish to acknowledge that the Original Enrollment Agreement will apply to those
accrued benefits under the Supplemental Plans attributable to service rendered
before January 1, 2005, to provide in this Agreement for the payment of
additional current compensation to the Employee for services rendered in each
year after 2004 in the amount specified below in consideration for the
Employee’s agreement to waive participation in the Supplemental Plans with
respect to service attributable to periods after December 31, 2004, and to
provide for the payment of such additional compensation into the Employee
Grantor Trust established by the Employee pursuant to the Original Enrollment
Agreement in accordance with the terms specified below.

 

In consideration of their mutual undertakings, the Company, the Employee, and
the Employee’s Spouse agree as follows:

 

I. Waiver of Right to Accrue Further Benefits in Supplemental Plans and
Continued

Maintenance of Grantor Trust

 

1.1 In consideration of the Company’s agreement to make the Target Payments as
provided for in Article II, the Employee hereby waives the right to accrue any
benefits under the Supplemental Plans with respect to service performed after
December 31, 2004 and agrees to cease active participation in the Supplemental
Plans effective as of that date.

 

1.2 The Employee agrees to continue to maintain the Trust for the purpose of

 

-1-



--------------------------------------------------------------------------------

Exhibit 10.4

 

receiving and holding (a) the cash deposits made pursuant to the Original
Enrollment Agreement and (b) any additional cash deposits made pursuant to
Article II of this Agreement. The cash deposits made pursuant to the Original
Enrollment Agreement, including any Funding Payments made under that Agreement
with respect to service performed by the Employee for periods before January 1,
2005 and earnings on those deposits, shall offset the benefits accrued by the
Employee under the Supplemental Plans as of December 31, 2004, as provided in
the Original Enrollment Agreement. Such Funding Payments, and any earnings
thereon, shall be maintained by the Trustee in a separate subaccount in the
Trust (hereinafter referred to as “Subaccount FP-A”). This Agreement shall
govern the terms of any current compensation payments deposited by the Company
on behalf of the Employee in the Trust pursuant to Article II below, which
compensation payments and earnings thereon shall be maintained by the Trustee in
a separate subaccount (hereinafter referred to as “Subaccount TP”).

 

1.3 The Employee and the Employee’s Spouse, if any, agree that they will not
directly contribute any additional funds to Subaccount TP. The Employee and the
Employee’s Spouse also understand that assets held in Subaccount TP will be
available for distribution or withdrawal only (a) after the Employee’s
retirement, death or other termination of employment with the Company (for this
purpose treating Kraft Foods, Inc. or one of its subsidiaries (“Kraft”) as part
of the Company so long as Kraft is then a member of a controlled group of
corporations including the Company), which may include termination by reason of
long-term disability, (b) in certain circumstances in which there has been a
transfer of the Employee’s employment with the Company or Kraft to a foreign
jurisdiction resulting in a termination of the Trust, (c) in other limited
circumstances permitted under the Employee Grantor Trust Agreement, and (d) to
the extent that Trust withdrawals are necessary to pay taxes on Trust earnings
as provided in Section 3.1.

 

1.4 The Employee and the Employee’s Spouse, if any, understand that, under the
terms of the Employee Grantor Trust Agreement, the Trustee intends to exercise
its investment discretion in a manner consistent with the purpose of the Trust
specified in Section I.(3) of the Trust Agreement and acknowledge that they have
been informed that the Trustee currently intends to invest the Trust assets in
one or more of the Fidelity Freedom Funds in the manner set forth in Item 3 of
Schedule A of the Employee Grantor Trust Agreement, but that the Trustee retains
discretion to change the assets in which the Trust will be invested.

 

1.5 The Employee (or in the event of the Employee’s death, the Employee’s
Beneficiary(ies) as designated by the Employee in the manner specified by the
Administrator) may exercise the rights of withdrawal provided for in Section 1.3
above by directing the Trustee in writing to liquidate the Trust assets and
distribute the proceeds to the Employee or Beneficiary(ies) as the case may be.
In the absence of such written direction, the assets in Subaccount TP shall be
distributed to the Employee or his or her Beneficiary(ies), as relevant,
following the Employee’s termination of employment in kind to the extent
feasible and otherwise in cash, except to the extent any new trust agreement
entered into between the Employee (or the Employee’s Beneficiary(ies)) and
Fidelity Management Trust Company as contemplated by Section I.(7) of the
Grantor Trust Agreement otherwise provides.

 

1.6 Under no circumstances whatever shall the Company, any other employer, or
the

 

-2-



--------------------------------------------------------------------------------

Exhibit 10.4

 

Administrator have any interest in, or be entitled to receive, any of the Trust
assets.

 

II. Payments to Trust and Maintenance of Assumed Trust Balances

 

2.1 Subject to its right provided in Section 2.5 to discontinue making payments
described in Section 2.2, for each year that the Employee is employed by the
Company or by Kraft (if Kraft is then a member of a controlled group of
corporations including the Company), the Company agrees to make a payment of
additional cash compensation to the Employee for that year in the form of a
payment to the Trust established by the Employee of an amount determined in
accordance with the provisions of Section 2.2 (the “Target Payment”). The
Employee directs the Company and its agents (a) to deduct federal, state, and
local taxes, using the tax-rate assumptions set forth on Exhibit A (except to
the extent that applicable law requires withholding at a higher rate), and any
employment or other applicable taxes from the Target Payment, and remit such
taxes to the appropriate authorities, and (b) to pay the remainder of the Target
Payment into Subaccount TP in cash.

 

2.2 For any calendar year, the Target Payment to be made early in the following
year will be determined in accordance with the following provisions.

 

(a) The Target Payment will include the sum of the amounts determined under
Sections 2.2(a)(i), (ii) and (iii) below:

 

(i) an amount equal to:

 

(A) the present value of the after-tax benefit that the Employee would have
accrued for the year if he or she had been a participant in the defined benefit
portions of the Supplemental Plans for the year, based solely on the benefit
service for that year (but not more than one year) that would have been taken
into account under the Supplemental Plans, calculated using reasonable
assumptions relating to factors such as, but not limited to, retirement age,
earnings in Subaccount TP, and interest rates, all as determined by the Company,
and the tax-rate assumptions set forth in Exhibit A; plus

 

(B) the present value of any after-tax benefits other than those described in
Section 2.2(a)(i)(A) above that the Employee would have accrued under the
defined benefit portions of the Supplemental Plans during the year, if he or she
had been a participant in the Supplemental Plans for the year, as a result of
continued service with, or changes in compensation from, the Company (or Kraft,
if Kraft is then a member of a controlled group of corporations including the
Company) during the year, determined using the assumptions set forth in
Section 2.2(a)(i)(A) immediately above;

 

(ii) an amount equal to the estimated after-tax value (calculated using

 

-3-



--------------------------------------------------------------------------------

Exhibit 10.4

 

the tax-rate assumptions set forth in Exhibit A) of the deemed Company
contribution that would have been allocated to the Employee’s account for the
year if he or she had been a participant in the defined contribution portion of
the Supplemental Plans for the year; and

 

(iii) an amount estimated by the Company to be sufficient to enable the Employee
to pay the applicable income taxes on the earnings of Subaccount TP for the year
with respect to which the Target Payment is to be made and on any hypothetical
earnings of Assumed Trust Account TP maintained for the Employee pursuant to
Section 2.3 for such year if those amounts had been actual earnings;

 

(b) For Target Payments made with respect to 2006 and subsequent years, the
amount determined in accordance with Section 2.2(a) will be adjusted, positively
or negatively, to reflect:

 

(i) the amount by which the earnings on the assets in Subaccount TP for the year
for which the Target payment is being made deviate from the amount the assets in
Subaccount TP would have earned if (A) the rate of return for such year on the
assets in Subaccount TP attributable to the portions of prior Target Payments
that were determined as if the Employee had participated in the defined benefit
components of the Supplemental Plans equaled the corresponding earnings rates
incorporated in the assumptions described in Section 2.2(a)(i), and (B) the rate
of return on the assets in Subaccount TP attributable to the portions of prior
Target Payments that were determined as if the Employee had participated in the
defined contribution component of the Supplemental Plans equaled the amount that
would have been credited under the Supplemental Plans, in both cases treating
Subaccount TP as though it contained any balance in Assumed Trust Account TP
maintained pursuant to Section 2.3;

 

(ii) the decrease, if any, in the present value of the accrued benefit that
would have resulted from not commencing benefits under the defined benefit
components of the Supplemental Plans if the Employee had participated in such
plans during the year with respect to which the Target Payment is being made, as
measured by the decrease, if any, resulting from substituting in the Target
Payment calculation made for the year immediately preceding the year with
respect to which the Target Payment is being made the Employee’s age as of the
end of the year with respect to which the Target Payment is being made;

 

(iii) the increase or decrease that would result from recalculating (as if the
Employee had continued participating in the Supplemental Plans and disregarding
the present value of the benefit the Employee actually accrued as a participant
under the Supplemental Plans before 2005)

 

(A) the present value of the accrued benefit the Employee would have had under
the defined benefit components of the Supplemental Plans as of the end of the
year immediately preceding the year with respect to

 

-4-



--------------------------------------------------------------------------------

Exhibit 10.4

 

which the Target Payment is to be made, determined using the Employee’s age at
the end of the year with respect to which the Target Payment is to be made and
the interest rate used under Section 2.2(a)(i) in determining the lump sum value
as of the assumed retirement age for purposes of calculating the present value
referred to in that section, as in effect for the year immediately preceding the
year with respect to which the Target Payment is to be made, by using

 

(B) the interest rate used under Section 2.2(a)(i) in determining the lump sum
value as of the assumed retirement age for purposes of calculating the present
value referred to in that section, as in effect for the year with respect to
which the Target Payment is to be made;

 

(iv) the effect of any difference between the rates at which contributions were
made to any qualified defined contribution plans for the year immediately
preceding the year with respect to which the Target Payment is to be made and
those assumed in determining the portion of the Target Payment for such
preceding year that was determined as if the Employee had participated in the
defined contribution component of the Supplemental Plans;

 

(v) the effect of any discrepancies from actual data (such as service,
compensation, elective deferrals, etc.) from those used in determining the
Target Payment for the preceding year;

 

(vi) the amount by which the portion of the Target Payment determined under
Section 2.2(a)(iii) for the year preceding the year with respect to which the
Target Payment is being made differs from the amount that such portion of such
Target Payment would have been if the actual amount and character of the
relevant earnings on the assets in Subaccount TP (treating the amount credited
as hypothetical earnings to Assumed Trust Account TP maintained for the Employee
pursuant to Section 2.3 as if those amounts were actual earnings) had been known
at the time that portion of the Target Payment for the year preceding the year
with respect to which the Target Payment is being made was determined;

 

(vii) the effect that using the Federal, state and local income tax rates
applicable under Exhibit A and in effect in the year for which the Target
Payment is being made would have had on the after-tax values taken into account
in Sections 2.2(a)(i) and (ii) in calculating prior Target Payments; and

 

(viii) to the extent not otherwise reflected in the calculations under
Section 2.2(a), the effect of any increases or decreases in the limitations on
compensation taken into account in, benefits under, or contributions to
tax-qualified retirement plans.

 

-5-



--------------------------------------------------------------------------------

Exhibit 10.4

 

 

Notwithstanding the foregoing, if the Employee is not actively employed by the
Company (for this purpose treating Kraft as part of the Company so long as Kraft
is then a member of a controlled group of corporations including the Company) on
September 30 of the year for which the Target Payment is made (unless the
Employee’s employment was terminated involuntarily or was terminated (1) as the
result of the Employee’s death or disability (2) within 60 days after the
Employee attained age 55, or (3) within 60 days after the Employee attained age
65), only those adjustments described in Sections 2.2(b)(i) through (viii) above
that would decrease the amount of the Target Payment will be taken into account.
In addition, no adjustment will be made under any provision of this
Section 2.2(b) to the extent that it would duplicate an adjustment made under
any other provision of this Section 2.2(b). Similarly, no adjustment will be
made under this Section 2.2(b) to the extent that section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) allows the Company to make
payments currently without penalty with respect to the benefit the Employee had
accrued under the Supplemental Plans as of December 31, 2004 and such current
payments would result in a duplicative payment to the Employee.

 

(c) The Target Payment will be an amount sufficient to cause the amount
remaining after withholding of income taxes (determined as if withholding for
federal, state and local income taxes were effected at the rates specified in
Exhibit A), but disregarding any withholding for the Employee’s share of
employment taxes, to equal the amount determined under Section 2.2(a) as
adjusted in accordance with Section 2.2(b).

 

2.3 The Company will maintain an assumed account (“Assumed Trust Account TP”) to
which it will credit each year an amount equal to the sum of (a) the amount paid
as the Employee’s share of employment taxes with respect to the Target Payment
made during the year, and (b) the amount by which the federal, state and local
income taxes actually withheld from such Target Payment exceeded the amount that
would have been withheld if withholding were effected at the rate or rates
specified in Exhibit A, each as determined in its discretion by the Company. In
addition, in the event all or a portion of the funds in Subaccount TP are
attached by court order or other legal process or are otherwise alienated to
third parties, the amount so attached will be credited to Assumed Trust Account
TP as of the date of the attachment or alienation. The Company will also credit
to or debit from, as appropriate, Assumed Trust Account TP each year an amount
equal to the amount the balance in Assumed Trust Account TP would have earned or
lost if that balance were invested in the same manner as the assets of
Subaccount TP.

 

2.4 For any year, the Company will make the Target Payment to the Employee by
March 15 of the following year, except in any case in which reasonable
administrative delay causes the Company to make the Target Payment as of a later
date within the same calendar year.

 

2.5 The Company has the right to discontinue making Target Payments to the
Employee at any time. If, however, the Company discontinues making Target
Payments to the Employee, the Employee will become covered under the
Supplemental Plans, in accordance with their terms at the time, commencing as of
the first day of the year following the year for which

 

-6-



--------------------------------------------------------------------------------

Exhibit 10.4

 

the Company last made a Target Payment to the Employee, to the extent
permissible under Code section 409A and disregarding for purposes of the accrual
of benefits any service for the years during which the Employee was not a
participant in the Supplemental Plans.

 

III. Tax Payments With Respect to Trust Earnings

 

3.1 Each year trust assets will be distributed to the Employee to provide the
Employee with the amounts estimated by the Administrator, using the tax-rate
assumptions set forth in Exhibit A, to be sufficient to pay federal, state,
local and other applicable income taxes with respect to any earnings of
Subaccount TP.

 

IV. Appointment of ALCS as Agent

 

4.1 The Employee appoints ALCS and such persons as may be designated to act on
behalf of ALCS as his or her duly authorized agent for the following purposes:
(a) providing, in accordance with the duties of the “Administrator” as set forth
in the form of Trust Agreement attached to the Original Enrollment Agreement as
Exhibit A, information and direction to the trustee of the Trust; (b) removing
the trustee and appointing a successor trustee of the Trust; (c) examining the
books and records of the Trust; (d) amending the Trust as to ministerial matters
(and as to other matters, with the consent of the Employee); and (e) terminating
the Trust.

 

4.2 The Employee’s appointment of ALCS as his or her agent is based on the
Employee’s special trust and confidence in ALCS, its management and its parent
corporation, Altria Group, Inc. In the event of a Change of Control (as defined
in Section 7.4) of ALCS or Altria Group, Inc., the Employee (or, if applicable,
the Employee’s Spouse or Beneficiaries under the Trust Agreement) may remove
ALCS (or its successor) and any designee of ALCS as the duly authorized agent
for purposes of carrying out the actions set forth in Section 4.1 by delivering
to both ALCS (or its successor) and the trustee of the Trust, within any period
of two days, written notice of such removal. The trustee shall not be required
to verify that there has been a Change of Control and shall be entitled to rely
upon the Employee’s notice of removal unless ALCS provides to the trustee
(within 10 days following the trustee’s receipt of the notice of removal from
the Employee) written notice certifying that no Change of Control has occurred.

 

4.3 ALCS shall cease to be the Employee’s agent upon termination of the Trust
for any reason provided in the Trust Agreement or upon removal of ALCS as
Administrator following a Change of Control as provided in Section 4.2 above.

 

V. Assignment and Attachment of Trust Assets

 

5.1 The Employee and the Employee’s Spouse understand and agree that, except for
any distributions from the Trust to pay taxes as provided in this Agreement,
neither they nor the Employee’s Beneficiary(ies), as designated by the Employee
at the time the Employee executed this Agreement or pursuant to any later
beneficiary designation completed by the Employee and filed with the
Administrator, may receive any amounts from Subaccount TP at any time earlier

 

-7-



--------------------------------------------------------------------------------

Exhibit 10.4

 

than the Employee’s termination of employment. Thus, should any amounts under
Subaccount TP be assigned to the Employee’s Spouse or any other party pursuant
to a domestic relations order or otherwise, the Employee’s Spouse agrees that
such amounts shall not be payable under such order until the Employee’s
termination of employment. If the Employee or the Employee’s Spouse resides in a
community property state, the Employee and the Employee’s Spouse understand and
agree that all amounts held in the Trust shall be treated as the Employee’s
separate property to the extent permitted by applicable law.

 

VI. Termination

 

6.1 This Agreement shall terminate 30 days after the date on which the last
Target Payment is made or, if later, 30 days after the date on which all amounts
are distributed from Subaccount TP.

 

6.2 Notwithstanding the above, during the lifetime of the Employee, this
Agreement may be terminated at any time by ALCS or the Company upon providing 30
days written notice to the Employee, or by the Employee providing 30 days
written notice (or such lesser period as the Company may prescribe) to ALCS and
the Company. Any such termination shall operate on a prospective basis only and
shall not operate to release the funds already in Subaccount TP or to otherwise
alter the application of the terms of this Agreement to such funds. In addition,
if this Agreement is terminated by the Employee, the Employee will not
thereafter become a participant in the Supplemental Plans.

 

VII. Miscellaneous

 

7.1 Nothing in this Agreement shall be construed to confer upon the Employee the
right to continue in the employment of the Company or Kraft, or to require the
Company or Kraft to continue the employment of the Employee.

 

7.2 This Agreement shall be binding upon and inure to the benefit of ALCS, the
Company, their successors and assigns, the Employee, the Employee’s Spouse and
the Employee’s Beneficiary(ies) under the Trust Agreement, and their heirs,
executors, other successors in interest, administrators, and legal
representatives.

 

7.3 The validity and interpretation of this Agreement shall be governed by the
laws of the State of New York.

 

7.4 Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock

 

-8-



--------------------------------------------------------------------------------

Exhibit 10.4

 

 

of Altria Group, Inc. (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of Altria Group,
Inc. entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from
Altria Group, Inc. or any corporation or other entity controlled by Altria
Group, Inc. (the “Affiliated Group”) (ii) any acquisition by a member of the
Affiliated Group, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by a member of the Affiliated Group or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 8.5; or

 

 

(b)

Individuals who, as of the date hereof, constitute the Board of Directors of
Altria Group, Inc. (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Altria Group, Inc.’s shareholders was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

 

(c)

A reorganization, merger, share exchange or consolidation (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns such shares and voting
power through one or more subsidiaries) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding any employee benefit plan (or related
trust) of any member of the Affiliated Group or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 40% or
more of, respectively, the then

 

-9-



--------------------------------------------------------------------------------

Exhibit 10.4

 

 

outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or at the time of the action of the Board providing for
such Business Combination or were elected, appointed or nominated by the Board;
or

 

 

(d)

A (i) complete liquidation or dissolution of Altria Group, Inc. or (ii) sale or
other disposition of all or substantially all of the assets of Altria Group,
Inc., other than to a corporation, with respect to which following such sale or
other disposition, (A) more than 60% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (B) less than 40%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of any member of the
Affiliated Group or such corporation), except to the extent that such Person
owned 40% or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities prior to the sale or disposition and (C) at least a majority
of the members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or at the
time of the action of the Board providing for such sale or other disposition of
assets of Altria Group, Inc. or were elected, appointed or nominated by the
Board; or

 

 

(e)

the entry of an order for relief against Altria Group, Inc. as debtor in a case
under the United States Bankruptcy Code, as amended.

 

 

(f)

Members of the Affiliated Group cease to own, directly or indirectly, more than
60% of the combined voting power of the then outstanding voting securities of
ALCS entitled to vote generally in the election of directors of ALCS, unless all
of the services to be provided by ALCS as Administrator

 

-10-



--------------------------------------------------------------------------------

Exhibit 10.4

 

 

hereunder are provided by another member of the Affiliated Group.

 

7.5 If no one signs this Agreement as the Employee’s Spouse, the Employee hereby
certifies that he or she has no spouse as of the date of this Agreement and
further agrees to obtain the signature of any spouse to whom he or she may
become married in the future as a party to this Agreement.

 

7.6 It is understood and agreed that all rights and obligations arising out of
this Agreement relating to any spouse, Beneficiary(ies) of Subaccount TP or any
other third parties are derived from the rights of the Employee under this
Agreement and that all provisions of this Agreement relating to any such third
parties are to be construed as binding on such third parties as if they had
expressly agreed in writing to such provisions.

 

IN WITNESS WHEREOF, the Employee, the Employee’s Spouse, and ALCS have caused
this Agreement to be executed as of the day and year first above written.

 

Attest:

                                         

Signature of Employee

 

Attest:

                                     

Signature of Employee’s Spouse

 

This Agreement is executed on behalf of ALCS and other participating employers
in the Supplemental Plans, including those listed on Exhibit B.

 

Attest:

 

       

Altria Corporate Services, Inc.

       

By:

                     

 

Attachments:

 

Exhibit A: Tax-Rate Assumptions

 

Exhibit B: List of Participating Employers

 

-11-



--------------------------------------------------------------------------------

Exhibit 10.4

 

EXHIBIT A: Tax-Rate Assumptions

 

Federal income tax rate: the highest marginal Federal income tax rate as
adjusted for the Federal deduction of state and local taxes and the phase out of
Federal deductions under current law (or as adjusted under any subsequently
enacted similar provisions of the Code).

 

State income tax rate:

 

 

•

For purposes of Section 2.2(c), generally, the highest adjusted marginal state
income tax rate based on the state in which the Employee is or was last employed
by the Company (or Kraft, if Kraft is then a member of a controlled group of
corporations including the Company) as of the date the payment is made.

 

 

•

For all other purposes, the highest adjusted marginal state income tax rate
based on the Employee’s state of residence on the last day worked by the
Employee in the year for which the Target Payment is being made.

 

Local income tax rate:

 

 

•

For purposes of Section 2.2(c), generally, the highest adjusted marginal local
income tax rate (taking into account the Employee’s resident or nonresident
status) based on the locality in which the Employee is or was last employed by
the Company (or Kraft, if Kraft is then a member of a controlled group of
corporations including the Company) as of the date the payment is made.

 

 

•

For all other purposes, the highest adjusted marginal local income tax rate
(taking into account the Employee’s resident or nonresident status) based on the
Employee’s locality of residence on the last day worked by the Employee in the
year for which the Target Payment is being made.

 

Exception:

 

In the case of an Employee who is an expatriate actively employed by the Company
and subject to United States taxation for all tax purposes, income taxes shall
generally be computed as follows. Expatriate taxes will be calculated assuming
the highest marginal Federal income tax rate as adjusted for the Federal
deduction of state and local taxes and the phase out of Federal deductions under
current law (or as adjusted under any subsequently enacted similar provisions of
the Code). The applicable state and local tax rates will be adjusted to reflect
an Employee’s expatriate status to the extent appropriate.

 

Capital gains: the ordinary income or capital gains character of items of Trust
investment income or deemed investment income shall be taken into account where
relevant.

 

The above principles shall generally be applied in determining tax-rate
assumptions for the relevant purpose, but the Company shall have the authority
in its discretion to alter the assumptions made where deemed appropriate to take
into account particular facts and circumstances.

 

-12-



--------------------------------------------------------------------------------

Exhibit 10.4

 

 

EXHIBIT B: List of Participating Employers

 

   

Altria Group, Inc.

       

Altria Corporate Services, Inc.

       

Philip Morris USA Inc.

       

Philip Morris International Inc.

       

Philip Morris Capital Corporation

   

 

And the participating subsidiaries of each of the above entities.

 

-13-